Citation Nr: 1410091	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1952 to September 1954.  He served in Korea.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Huntington, West Virginia.

By rating action dated in October 2010, service connection for bilateral hearing loss was granted.  By rating decision in February 2011, the RO granted service connection for posttraumatic stress disorder.  The matters were previously on appeal.  As a full grant of each benefit has been awarded, they are no longer for appellate consideration.

This matter is remanded to the RO through the Appeals Management Center (AMC) in Washington, DC.  The Veteran will be contacted as needed if additional action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he has bilateral knee and bilateral ankle disabilities that were incurred in service for which service connection should be granted.  He maintains that he had to perform a great deal of rugged activities during active duty, such as constantly climbing and descending mountains which made them weak and subject to further injury.  In this regard, the appellant contends that while performing physical exercises post-service at Concord College in 1955, he jumped up and came down on his feet and sustained severe ankle strain.  The Veteran maintains that but for the weakened condition caused by military service, he would not have had ankle strain.  He asserts that X-rays at that time revealed the strain and he was on crutches for a time.  This reportedly was at a hospital in Princeton, West Virginia.  While it is unlikely that these records are available given the passage of years, as most of his service treatment records are unavailable, he will be requested to provide forms to allow the VA to attempt to obtain these records.

At the outset, review of the record discloses that with the exception of a service discharge examination report dated in September 1954, the Veteran's service treatment records are not available due to fire at the National Personnel Records Center.  In a formal finding of unavailability of service records memorandum dated in September 2009, the RO documented that the appellant's records could not be obtained.  The Veteran has been contacted and apparently has no records.  Further attempts to obtain records would be futile, and moreover, the Veteran reported that he may have had some ankle treatment in the field in Korea, but that no records were kept, and he did not otherwise have treatment in service.

Finally, the Veteran has never had a VA examination for compensation and pension purposes.  In a January 2014 Informal Hearing Presentation, his Representative related that given the circumstances of his service, the case should be remanded for a VA examination to determine the nature and etiology of claimed bilateral ankle and knee disorders.  The examiner will be requested to indicate whether there are indications of longstanding injury or whether findings are consistent with the Veteran's age.  The appellant should therefore be scheduled for a VA orthopedic examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization, with the names and addresses of all providers who treated him for knee and ankle disability between 1954 and 2009, specifically, to include the Princeton, West Virginia Hospital.  After securing the necessary releases, request this information and associate it with the claims folder, if not already of record.  Specifically, a request should be made for the 1955 X-ray at the Princeton facility, once the facility has been identified by the Veteran.

2.  After a reasonable time for receipt of the above, and whether records are received or not, schedule the Veteran for knee and ankle examinations by an appropriate VA examiner.  The claims folder and access to Virtual VA must be made available to the examiner.  The examiner must indicate whether or not the claims folder and Virtual VA are reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide a diagnosis as to any disorder of either ankle or either knee.  The diagnoses should be specifically set out, if no disorder is found, that too should be noted.

Furthermore, the examiner should indicate whether, as to any chronic disorder found there are indicia that these may have been present for many years and are consistent with the duties in the field in Korea as described by the Veteran.  If, on the other hand findings are consistent with the Veteran's age, or there is other indicated cause, that should be set forth.

Specifically, as to any chronic disorder found, an opinion with detailed and complete rationale as to whether it is at least as likely as not are related to active duty.  A complete rationale must be provided for the opinion offered.

3.  The Veteran is hereby notified that pursuant to the provisions of 38 C.F.R. § 3.655 (2013), failure to cooperate by not providing more specific information or by attending a requested VA examination may result in an adverse determination. 

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, the RO/AMC should readjudicate the claims.  If a benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013.


